

Exhibit 10.2
AMENDMENT TO
AMENDED EMPLOYMENT AGREEMENT
AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT (“Amendment”) dated as of December __,
2008 between XL Capital Ltd, a Cayman Islands corporation (the “Company”) and
Kirstin R. Gould (the “Executive”).
WHEREAS, the Company and the Executive are parties to an Amended Employment
Agreement dated as of April 25, 2008 (the “Agreement”);
WHEREAS, the Company and the Executive wish to amend the Agreement as set forth
herein;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company, the Guarantors (as defined in the
Agreement) and the Executive hereby agree as follows:
1.The last paragraph of Section 8(d)(iii) is amended by deleting “10 days
thereafter” and replacing it with “on the date of the 409A Change in Control.”
2.    The first sentence of Section 18(d) is amended to read in its entirety as
follows:
“Each Party shall bear its own costs incurred in connection with any proceeding
under Sections 18(a) or 18(b) hereof, including all legal fees and expenses;
provided, however, that the Company shall bear all such costs of the Executive
(to the extent such costs are reasonable) if the Executive substantially
prevails in a proceeding following her “separation from service” (as defined
below) with the Company.
3.    Section 25(b) is amended to read in its entirety as follows:
“(b) Without prejudice to the characterization of any other amounts payable
under this Agreement, the parties hereto specifically intend that any amounts
payable under Section 8(d)(ii)(A)-(C), Section 8(d)(iii)(A)-(D) and Section 11
will not be considered deferred compensation for purposes of Section 409A due to
Treas. Reg. Section 1.409A-1(b)(4) or another applicable exception. However,
notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of her “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment or benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into


-1-

--------------------------------------------------------------------------------




account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of the Executive’s
“separation from service,” or (ii) the date of the Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 25(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment, references to the Executive’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to the Executive’s “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company. With respect to
any reimbursement or in-kind benefit arrangements of the Company and its
subsidiaries that constitute deferred compensation for purposes of Section 409A,
except as otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. Whenever a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “payment shall be
made within thirty (30) days after termination of employment”), the actual date
of payment within the specified period shall be within the sole discretion of
the Company. Whenever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.”
4.    The definition of “Good Reason” in Exhibit B is amended to read in its
entirety as follows:
“For purposes of this Agreement, “Good Reason” shall mean any of the following,
unless done with the prior express written consent of Executive:
(i)    (A) The assignment to Executive of duties materially inconsistent with
Executive’s position (including duties, responsibilities, status, titles or
offices as set forth in Section 3 hereof); (B) any material diminution or
material reduction of Executive’s duties or responsibilities except in
connection with the termination of Executive’s employment for Cause, disability
or as a result of Executive’s


-2-

--------------------------------------------------------------------------------




death or by Executive other than for Good Reason; (C) a material diminution in
the authorities, duties or responsibilities of the supervisor to whom Executive
is required to report; or (D) a material diminution in the budget over which
Executive retains authority;
(ii)    The (A) material reduction in Executive’s Base Salary from the level in
effect immediately prior to the Change in Control, or (B) material diminution in
bonus opportunity that results in a material reduction in Executive’s
compensation;
(iii)    Any material breach by the Company or the Guarantors of this Agreement
or any material agreement entered into pursuant thereto;
(iv)    Notwithstanding the provisions of Section 3(b) of this Agreement,
requiring Executive to be based at any office or location that is greater than
35 miles from the office or location at which Executive was principally located
immediately prior to the Change in Control;
(v)    During the Post-Change Period, the failure to continue in effect any
material compensation or incentive plan in which Executive participates
immediately prior to the time of the Change in Control unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan providing
Executive with substantially the same aggregate economic opportunity on an
after-tax basis available to the Executive immediately prior to the Change in
Control) has been made with respect to such plan in connection with the Change
in Control, or the failure to continue Executive’s participation therein on
substantially the same basis as existed at the time of the Change in Control,
which in any such case results in a material reduction in Executive’s
compensation.
Notwithstanding any provision in this Agreement to the contrary, the Executive
must give written notice of her intention to terminate her employment for Good
Reason within sixty (60) days after the act or omission which constitutes Good
Reason, and the Company shall have thirty (30) days from such notice to remedy
the condition, in which case Good Reason shall no longer exist with regard to
such condition. Any failure to give such written notice within such period will
result in a waiver by the Executive of her right to terminate for Good Reason as
a result of such act or omission. Any termination hereunder shall occur within
one hundred twenty (120) days after the Good Reason event occurs.”
5.    Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.
6.    All questions concerning the construction, validity and interpretation of
this Amendment and the Agreement shall be construed and governed in accordance
with the laws of the State of New York, without reference to the principles of
conflict of laws thereof.


-3-

--------------------------------------------------------------------------------




7.    This Amendment may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
of which counterparts taken together will constitute one and the same agreement.


-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
XL CAPITAL LTD
By: /s/ Brian W. Nocco

GUARANTORS:

XL INSURANCE (BERMUDA) LTD (formerly XL INSURANCE LTD)
By: /s/ Brian W. Nocco

XL RE LTD
By: /s/ Brian W. Nocco


READ, ACCEPTED & AGREED




/s/ Kirstin R. Gould


Kirstin R. Gould


-5-